Citation Nr: 1540703	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-45 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disability claimed as major depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Boston, Massachusetts, regional office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to service connection for major depression with psychosis. 

The Veteran's original claim for service connection for a nervous condition was denied in a May 1993 rating decision.  The diagnoses considered by that rating decision included an adjustment disorder with depressed mood.  Entitlement to service connection for post-traumatic stress disorder (PTSD) was also denied in a January 1995 rating decision.  

A February 2008 letter from the Veteran's VA doctor states that the Veteran's primary diagnosis is major depression, with psychosis.  A review of the record shows that entitlement to service connection for major depression with psychosis has never been considered for service connection, and the Veteran's current claim is based on this diagnosis.  

In Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by the result in a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  The previous adjudications did not consider service connection for psychosis; hence the current claim is distinct from the previously denied claims.  Cf. Velez v. Shinseki, 23 Vet. App. 199 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA psychiatric examination of his claimed disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In February 2008, the Veteran's VA doctor opined that the Veteran's depression was service connected.  This opinion was partly based on the inaccurate belief that the Veteran had a psychiatric hospitalization during active service.  In fact, the Veteran was not hospitalized during service, nor was he diagnosed with major depression or any other Axis I disability.  Therefore, this opinion is not sufficient to support an allowance.  However, it is sufficient to trigger the requirement for a VA examination under McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disability is related to a disease or injury in service.  The examiner must review the claims folder.  

The examiner should answer the following question: 

Is it as likely as not that any current psychiatric disability had its onset in service, or is otherwise the result of a disease or injury in service?  

The examiner should consider the Veteran's reports and the findings during service.

A current disability is one that has been present at any time since 2007.  If a previously diagnosed psychiatric disability is not found currently, the examiner should opine whether the previous diagnosis was made in error, or the disability is in remission.  If in remission, the condition is considered to be a current disability.

The examiner should provide reasons for the opinion.  If the examiner is unable to provide any portion of the requested opinion without resort to speculation, the examiner should opine whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the needed opinion to be provided. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.   Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

